Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 6
b.	Pending: 1, 4-13
Claims 1, 5-6 and 10 have been amended. Claims 2-3 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) in view of Chou et al. (US 20200243135).
Regarding independent claim 1, Jung discloses a magnetic data memory device (Figs. 1-17), comprising: 
an array of magnetic memory elements arranged in rows and columns (180; Fig. 1 and [0098] describes magnetic memory cell array); 
a source-line connected with each of the magnetic memory elements (Figs. 1, 8 and [0096] describes that memory cells MC are connected to first to nth source lines SL1 to SLn);
a bit-line connected with each of the magnetic memory elements (Figs. 1, 8 and [0096] describes that memory cells MC are connected to first to nth bit lines BL1 to BLn);
multiplexing circuitry connected with a plurality of source-line selector transistors for selecting a sub-set of magnetic memory elements through one of the plurality of source-line selector transistors, wherein each source-line selector transistor connects with a column of magnetic memory elements,
Jung is silent about multiplexing circuitry connected with a plurality of source-line selector transistors for selecting a sub-set of magnetic memory elements through one of the plurality of source-line selector transistors, wherein each source-line selector transistor connects with a column of magnetic memory elements,
However, Chou teaches multiplexing circuitry connected with a plurality of source-line selector transistors for selecting a sub-set of magnetic memory elements through one of the plurality of source-line selector transistors, wherein each source-line selector transistor connects with a column of magnetic memory elements (Figs. 1-5 along with [0035] and claim 11 describes a multiplexer (MUX) connected to the plurality of columns, the MUX including a plurality of first transistors connected to corresponding source lines).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chou to Jung such that multiplexing circuitry connected with a plurality of source-line selector transistors for selecting a sub-set of magnetic memory elements through one of the plurality of source-line selector transistors, wherein each source-line selector transistor connects with a column of magnetic memory elements in order to provide circuitry where multiplexer (MUX) is connected to the plurality of columns. The MUX includes a plurality of first transistors connected to corresponding source lines. The first transistors have respective gate terminals configured to receive a column select signal. A current limiter transistor is connected to each of the first transistors as taught by Chou ([0042]).
Regarding claim 4, Jung and Chou together disclose all the elements of claim 1 as above and through Jung further multiplexor circuitry connected with the bit-line for selecting a sub-set of magnetic memory elements (Figs. 1, 8-9 and [0048] describes that cell array 180 may be connected to the multiplexer 190 through the bit line BL).

Regarding claim 5, Jung and Chou together disclose all the elements of claim 4 as above through Chou further the plurality of bit-line selector transistors are different from the plurality of source-line selector transistors and the multiplexor circuitry connected with the bit-line is connected with the plurality of bit-line selector transistors to select a column of magnetic memory elements connected with a corresponding bit-line selector transistor (Figs. 1-5 along with [0035] and claim 11 describes a multiplexer (MUX) connected to the plurality of columns, the MUX including a plurality of first transistors connected to corresponding source lines. Figs. 1-5 along with [0035] and claim 11 describes a multiplexer (MUX) connected to the plurality of columns, the MUX including a plurality of first transistors connected to corresponding source lines).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chou to modified Jung such that the plurality of bit-line selector transistors are different from the plurality of source-line selector transistors and the multiplexor circuitry connected with the bit-line is connected with the plurality of bit-line selector transistors to select a column of magnetic memory elements connected with a corresponding bit-line selector transistor in order to provide circuitry where multiplexer (MUX) is connected to the plurality of columns. The MUX includes a plurality of first transistors connected to corresponding source lines. The first transistors have respective gate terminals configured to receive a column select signal. A current limiter transistor is connected to each of the first transistors as taught by Chou ([0042]).

Regarding independent claim 6, Jung discloses a magnetic memory device (Figs. 1-17), comprising: 
an array of magnetic memory elements arranged in rows and columns (180; Fig. 1 and [0098] describes magnetic memory cell array); 
a plurality of multiplexed bit-line selector transistors that each connects with bit lines connected with a first end of each of a respective column of magnetic memory elements, the multiplexing allowing for a selection of an individual column within the array by selecting a respective bit-line selector transistor connected to a corresponding column of magnetic memory elements in the array (Figs. 1, 8-10 and [0106] describes that selection transistor ST includes a first junction 113 formed in a body 111 and connected to the source line SL, a second junction 114 formed in the body 111 and connected to the bit line BL through the variable resistance element VR); 
a plurality of multiplexed source-line selector transistors that are different from the bit-line selector transistors and each source-line selector transistor connects with source-lines connected with a second end of each of a respective column of magnetic memory elements, the multiplexing allowing selection of an individual column in the array by selecting a respective source-line selector transistor connected to a corresponding column of magnetic memory elements in the array,
Jung is silent about a plurality of multiplexed source-line selector transistors that are different from the bit-line selector transistors and each source-line selector transistor connects with source-lines connected with a second end of each of a respective column of magnetic memory elements, the multiplexing allowing selection of an individual column in the array by selecting a respective source-line selector transistor connected to a corresponding column of magnetic memory elements in the array,
However, Chou teaches a plurality of multiplexed source-line selector transistors that are different from the bit-line selector transistors and each source-line selector transistor connects with source-lines connected with a second end of each of a respective column of magnetic memory elements, the multiplexing allowing selection of an individual column in the array by selecting a respective source-line selector transistor connected to a corresponding column of magnetic memory elements in the array (Figs. 1-5 along with [0035] and claim 11 describes a multiplexer (MUX) connected to the plurality of columns, the MUX including a plurality of first transistors connected to corresponding source lines).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chou to Jung such that a plurality of multiplexed source-line selector transistors that are different from the bit-line selector transistors and each source-line selector transistor connects with source-lines connected with a second end of each of a respective column of magnetic memory elements, the multiplexing allowing selection of an individual column in the array by selecting a respective source-line selector transistor connected to a corresponding column of magnetic memory elements in the array in order to provide circuitry where multiplexer (MUX) is connected to the plurality of columns. The MUX includes a plurality of first transistors connected to corresponding source lines. The first transistors have respective gate terminals configured to receive a column select signal. A current limiter transistor is connected to each of the first transistors as taught by Chou ([0042]).

Regarding claim 7, Jung and Chou together disclose all the elements of claim 6 as above and through Jung further a word line connected with the array for selecting a row of memory elements (Figs. 8-9 shows word lines WL1 through WLm).

Regarding claim 8, Jung and Chou together disclose all the elements of claim 6 as above and through Jung further read/write circuitry connected with one or more of the plurality of bit lines and plurality of source lines (Fig. 1 and [0030], [0051], [0054] describes a write driver 200, a sense amplifier 210, and an I/O buffer 220. Those form read/write circuit and are connected through the source line SL and the bit line BL).

Regarding claim 10, Jung and Chou together disclose all the elements of claim 6 as above and through Chou further each of the magnetic memory elements is connected with an associated bit-line selector transistor (Fig. 2 and [0021] describes that resistive memory element 212 has a first terminal coupled to the bit line BL and a second terminal coupled to the access transistor 214) and an associated source-line selector transistor (Fig. 2 of Chou and [0035] describes that a multiplexer including a plurality of column select transistors, such as column select transistors M4, connected to a corresponding source line).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Chou to Jung such that each of the magnetic memory elements is connected with an associated bit-line selector transistor and an associated source-line selector transistor in order to provide circuitry where multiplexer (MUX) is connected to the plurality of columns. The MUX includes a plurality of first transistors connected to corresponding source lines. The first transistors have respective gate terminals configured to receive a column select signal. A current limiter transistor is connected to each of the first transistors as taught by Chou ([0042]).

Regarding claim 11, Jung and Chou together disclose all the elements of claim 10 as above and through Jung further a word line configured to apply a gate voltage to at least one of the selector transistors (Figs. 8-10 and corresponding section describes word line applying gate voltage to the selector transistors).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) and Chou et al. (US 20200243135) in view of Hoya (US 20140355336).

Regarding claim 12, Jung and Chou together disclose all the elements of claim 6 as above but they do not disclose each of the plurality of magnetic memory devices is a magnetic tunnel junction element.
However Hoya teaches each of the plurality of magnetic memory devices is a magnetic tunnel junction element (Fig. 1 and [0013] describes magnetic tunnel junction element MTJ 11).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hoya to modified Jung such that each of the plurality of magnetic memory devices is a magnetic tunnel junction element in order to accomplish a writing operation even in a miniaturized MRAM as taught by Hoya ([0059]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) and Chou et al. (US 20200243135) in view of Huang (US 10741255).

Regarding claim 9, Jung and Chou together disclose all the elements of claim 10 as above and through Jung further read/write circuitry connected with the source-lines (Fig. 1 and [0030], [0051], [0054] describes a write driver 200, a sense amplifier 210, and an I/O buffer 220. Those form read/write circuit and are connected through the source line SL and the bit line BL) and wherein the bit lines are connected with a ground.
Jung does not disclose the bit lines are connected with a ground,
However Huang teaches the bit lines are connected with a ground (col:1; line:45-52 describes VDD can be applied to the word line and the source line and the bit line can be connected to ground).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Huang to modified Jung such that the bit lines are connected with a ground in order to provide sense amplifiers that determine and amplify memory cell values based on different measures of resistance as taught by Huang (col:1; line:10-14).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20200335145) and Chou et al. (US 20200243135) in view of Kim et al. (US 10236075).

Regarding claim 13, Jung and Chou together disclose all the elements of claim 6 as above but they do not disclose each of the plurality of magnetic memory devices is a perpendicular magnetic tunnel junction element.
However Kim teaches each of the plurality of magnetic memory devices is a perpendicular magnetic tunnel junction element (Abstract).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Jung such that each of the plurality of magnetic memory devices is a perpendicular magnetic tunnel junction element in order to predicting the endurance of tunnel barrier layers used in memory cells of MRAM as taught by Kim (col: 1; line:6-10).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 6 have been considered but are moot because the new ground of rejection rely on new reference Chou et al. (US 20200243135) along with previously used references.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/3/2022